UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 12, 2015 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 294 Washington Street, Ste. 510, Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(857) 415-5000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On May 12, 2015, R. J. Dourney, Chief Executive Officer and President of Cosi, Inc. (the “Company”), gave a presentation at the 16th Annual B. Riley & Co. Investor Conference in Hollywood, California.The slides used during the presentation are furnished as Exhibit 99.1 attached hereto.The Company anticipates using the materials in further presentations. On May 12, 2015, the Company issued a press release announcing that Mr. Dourney would be presenting at the conference.A copy of the press release is furnished as Exhibit 99.2 attached hereto. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Slides from management presentation 16th Annual B. Riley & Co. Investor Conference. Exhibit 99.2 Press release announcing management will be presenting at the 16th Annual B. Riley & Co. Investor Conference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 12, 2015 Cosi, Inc. By: /s/Vicki Baue Name: Vicki Baue Title:V. P. and General Counsel, CCO EXHIBIT INDEX Exhibit No. Description Paper (P) or Electronic (E) Slides from management presentation 16th Annual B. Riley & Co. Investor Conference. E Press release announcing management will be presenting at the 16th Annual B. Riley & Co. Investor Conference. E
